IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT

ANGELA MARIA PACKER, R.N.,           : No. 473 WAL 2014
                                     :
                 Petitioner          : Petition for Allowance of Appeal from the
                                     : Order of the Commonwealth Court
           v.                        :
                                     :
BUREAU OF PROFESSIONAL AND           :
OCCUPATIONAL AFFAIRS,                :
DEPARTMENT OF STATE, STATE           :
BOARD OF NURSING,                    :
                                     :
                 Respondent          :
                                     :
                                     :

ANGELA MARIA PACKER, R.N.,     : No. 474 WAL 2014
                               :
                Petitioner     : Petition for Allowance of Appeal from the
                               : Order of the Commonwealth Court
           v.                  :
                               :
BUREAU OF PROFESSIONAL AND     :
OCCUPATION AFFAIRS, DEPARTMENT :
OF STATE, STATE BOARD OF       :
NURSING,                       :
                               :
                Respondent     :
                               :
                               :

HOPE A. MURPHY, R.N.,                : No. 475 WAL 2014
                                     :
                 Petitioner          : Petition for Allowance of Appeal from the
                                     : Order of the Commonwealth Court
           v.                        :
                                     :
BUREAU OF PROFESSIONAL AND           :
OCCUPATIONAL AFFAIRS,                :
DEPARTMENT OF STATE, STATE           :
BOARD OF NURSING,                    :
                                     :
                 Respondent
                                    ORDER


PER CURIAM

     AND NOW, this 11th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.




             [473 WAL 2014, 474 WAL 2014 and 475 WAL 2014] - 2